Dismissed and Opinion Filed April 8, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00375-CR

                               TIRAY I. OATES, Appellant
                                          V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-76110-R

                            MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Myers
                                   Opinion by Justice Myers
       Tiray L. Oates entered a negotiated guilty plea to aggravated robbery with a deadly

weapon. The trial court followed the plea agreement and sentenced appellant to eight years’

imprisonment. Appellant waived his right to appeal as part of the plea agreement. See Blanco v.

State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000); see also Jones v. State, No. PD-0587-15,

2016 WL 1359196 (Tex. Crim. App. April 6, 2016) (waiver of right to appeal as part of plea

agreement). The trial court certified appellant does not have the right to appeal. See TEX. R.

APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
             We dismiss the appeal for want of jurisdiction.1




                                                                            /Lana Myers/
                                                                            LANA MYERS
                                                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47
160375F.U05




1
    Appellant’s appeal in cause no. 05-16-00369-CR, which followed his conviction by a jury, remains pending before the Court.



                                                                      –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TIRAY I. OATES, Appellant                             On Appeal from the 265th Judicial District
                                                      Court, Dallas County, Texas
No. 05-16-00375-CR         V.                         Trial Court Cause No. F15-76110-R.
                                                      Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                          Francis and Lang-Miers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 8th day of April, 2016.




                                                –3–